Motion Granted, Appeal Dismissed, and Memorandum Opinion filed August
13, 2019.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00511-CV

                   IN THE INTEREST OF H.M.T., A CHILD

                    On Appeal from the 311th District Court
                            Harris County, Texas
                     Trial Court Cause No. 2017-34839-A

                          MEMORANDUM OPINION
      This is an appeal from a final order of termination signed June 5, 2019. On
July 30, 2019, appellant, A.T., filed a motion to dismiss the appeal because the trial
court had granted his motion for new trial. The order granting a new trial is attached
to his motion.

      “Granting a new trial has the legal effect of vacating the original judgment
and returning the case to the trial docket as though there had been no previous trial
or hearing.” In re E.C., 431 S.W.3d 812, 815–16 (Tex. App.—Houston [14th Dist.]
2014, orig. proceeding [mand. denied]). Therefore, there is no appealable final order,
and we lack jurisdiction to consider this appeal. See Tex. R. App. P. 25.1(b).

      The motion is granted, and the appeal is dismissed.

                                  PER CURIAM

Panel consists of Justices Christopher, Spain, and Poissant.




                                          2